DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 2, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN 106880465 B; cf. Derwent-Acc-No. 2017-47201S; attached) in view of Guhl (5,063,918).
Regarding claim 1, Zhao discloses a lower limb traction device (Fig. 1) comprising: 
a lower leg support plate 1 having two opposite end portions and two opposite side (end walls and side walls, respectively);
an upper leg back plate 2, 3 having opposite end portions and opposite side portions (end walls and side walls, respectively), wherein an end of the upper leg back pate is connected to an end of the lower leg support plate at connection 4; and 
a pulling mechanism 12.
Zhao does not disclose the device connected to a chassis or a slide block. 
Guhl also teaches a lower limb traction device (Fig. 3) and teaches that support portions (e.g., 14, 18) can be connected to a chassis 11 comprising a slide block, e.g., 15, 24, and guide rail 13. Connecting supports to a chassis comprising a slide block and guide rail improves stability while maintaining adjustability. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the lower limb traction device of Zhao with a chassis comprising a slide block and guide rail, in view of Guhl, to improve stability while maintaining adjustability. 

Regarding claim 2, Guhl teaches a guide rail 13 provided along the chassis (including ends thereof) and extending laterally away from the chassis (supra and Fig. 3). In addition, Guhl teaches that the slide block(s) 15, 24 are provided on the guide rail 13 (id.).
Regarding claim 11, Zhao teaches that the upper leg back plate 2, 3 comprises a sleeve configuration wherein one portion 3 of the upper leg back plates is slidably received in an opening of another portion 2 (sleeve) of the upper leg back plate. The leg back plate 2, 3 is connected to the chassis in the combination (supra).
Regarding claim 18, an upper surface of the lower leg support plate 1 has an arc-shaped concave surface 19.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN 106880465 B; cf. Derwent-Acc-No. 2017-47201S; attached) in view of Guhl (5,063,918), as applied to claims 1 and 11 above, and further in view of Hay (2004/0015114).
The lower limb traction device of the combination of Zhao and Guhl teaches the claimed invention (supra) except for a height adjusting mechanism for the upper leg back plate comprising: 
a nut fixed on the sleeve; 
a screw rod working in cooperation with the nut, and having one end connected to the upper leg back plate and the other end equipped with a rotating handle.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the lower limb distraction device of the combination of Zhao and Guhl with a nut 20 provided on the sleeve 2 of the upper leg back plate of the combination (Zhao, Fig. 1), and with a screw rod 17 working in cooperation with the nut, and having one end connected to the upper leg back plate and the other end equipped with a rotating handle 19, as taught by Hay, to provide a secure (or more secure) means of ensuring the upper leg back plate remains locked in place at a desired height. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN 106880465 B; cf. Derwent-Acc-No. 2017-47201S; attached) in view of Guhl (5,063,918), as applied to claim 1 above, and further in view of Smith et al. (“Smith”; 2018/0221230).
The lower limb traction device of the combination of Zhao and Guhl teaches the claimed invention (supra) except for adjustable legs provided on the bottom portion of the chassis. It is noted that the chassis 11 as taught by Guhl (supra) is part of an operating table (see Guhl, col. 4, lines 53-57).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the lower limb distraction device of the combination of Zhao and Guhl with adjustable legs on the bottom of the chassis 11 (part of the operating table, supra), in view of Smith, to distribute the weight of the patient evenly and allow a desired height to be achieved to facilitate the surgical procedure.

Allowable Subject Matter
Claims 3-10, 13-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization 


/DAVID C COMSTOCK/
Examiner, Art Unit 3773


/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773